Present:    All the Justices

CHRISTOPHER T. HALE

v.       Record No. 111389

MAERSK LINE LIMITED
                                               OPINION BY
                                       JUSTICE S. BERNARD GOODWYN
                                           September 14, 2012
MAERSK LINE LIMITED

v.       Record No. 111390

CHRISTOPHER T. HALE


           FROM THE CIRCUIT COURT OF THE CITY OF PORTSMOUTH
                         James C. Hawks, Judge

     In this appeal, we consider whether the circuit court

erred in remitting a jury verdict awarding compensatory and

punitive damages to a seaman injured while on authorized shore

leave in a foreign port.

                               Background

     Christopher T. Hale filed this action in the Circuit Court

of the City of Portsmouth in March 2009 to recover maintenance

and cure and compensatory and punitive damages from his former

employer, Maersk Line Limited (Maersk).     Hale claims that he

suffers post-traumatic stress disorder and depression as a

result of being "gang-raped," on or about July 14, 2008, by

uniformed Korean police officers while he was on authorized

shore leave from a Maersk ship docked in Yosu, Republic of

Korea.   In his first amended complaint, Hale alleged five
counts against Maersk: (1) negligence and unseaworthiness; (2)

failure to provide maintenance and cure; (3) wrongful

termination; (4) violation of Title VII of the Civil Rights Act

of 1964, 41 U.S.C. § 2000e et seq.; and (5) intentional

infliction of emotional distress.    Hale sought $50,000,000 in

compensatory and punitive damages.

     Prior to trial, Hale's wrongful termination, Title VII and

intentional infliction of emotional distress claims were

struck.   Also, the circuit court ruled that Maersk did not owe

Hale a duty of care under either the Jones Act, 46 U.S.C.

§ 30101 et seq., or the general maritime law, including the

duty to furnish a seaworthy vessel, at any time on the relevant

dates when Hale was ashore on authorized leave in Yosu.    It

ruled that, to the extent Maersk owed Hale a duty of care

during the relevant time period under either the Jones Act or

the general maritime law, such duty did not arise until Hale

returned from authorized shore leave to the vessel on which he

was working.

     Hale proceeded to trial on three remaining claims:    a

claim for maintenance and cure, plus actual and punitive

damages for unreasonable, willful and wanton refusal to provide

maintenance and cure; a Jones Act claim for negligence after

Hale’s return to the ship; and a claim based on the




                                2
unseaworthiness of the vessel due to the crew’s incompetence

after Hale’s return to the ship.

     During trial, after the defense rested, Hale moved to

strike Maersk's defense of willful misconduct.   The circuit

court overruled the motion.

     Maersk then moved for summary judgment as to the

maintenance and cure claim for compensatory and punitive

damages on the ground that a plaintiff seeking maintenance and

cure needed medical evidence.   Maersk asserted that Hale failed

to provide evidence that he was unfit for duty, and there was

no evidence of a willful and callous disregard to pay Hale

maintenance and cure.   The circuit court overruled the motion.

     Maersk proffered an instruction concerning the Jones Act

and seaworthiness claims that quoted the circuit court’s pre-

trial ruling:

          Maersk owed no duty of care to Hale under either
     the Jones Act or the general maritime law, including
     the duty to furnish a seaworthy vessel, at any time on
     July 13th and July 14th, 2008 while Hale was ashore on
     authorized shore leave from the MAERSK RHODE ISLAND.

The circuit court refused the instruction but stated that

Maersk could argue the point of the instruction to the jury

during its closing.   Maersk did not object to Hale’s

instructions concerning the award of compensatory and punitive

damages on the maintenance and cure claim.




                                3
     The jury returned a general verdict awarding Hale

$20,000,000 in compensatory damages and $5,000,000 in punitive

damages.    Maersk moved to set aside the verdict and for a new

trial, asserting that the award of compensatory damages was

excessive and that several erroneous rulings undermined the

fairness of the trial.

     Maersk also requested that the circuit court reconsider

and grant its summary judgment motion made at the close of the

evidence.   Maersk asserted that it was entitled to summary

judgment on Hale's maintenance and cure claim for compensatory

and punitive damages because Maersk had a reasonable defense as

a matter of law:   Hale's willful misconduct and failure to

provide medical information to substantiate his entitlement to

maintenance and cure.    Hale responded, asserting that Maersk

had waived its argument regarding its motion and that the

jury's verdict was not contrary to the law or evidence.

     During a post-trial hearing, the circuit court stated that

it found the jury verdict "shocking" and "appallingly excessive

in comparison to the injury that was actually proven."    The

circuit court also ruled "that compensatory damages, and

especially punitive damages, for denial of maintenance and cure




                                 4
were not warranted by the evidence and the defendant's Motion

to Strike should have been granted." 1

     The circuit court opined that submitting evidence of

Maersk's net worth to the jury may have "unfairly enlarge[d]

the amount of the damages."   However, it concluded that a

retrial on damages offered "no better recourse since it . . .

assumes the jury's determination of liability was unaffected by

the evidence and arguments as to denial of maintenance and cure

. . . ."   Thereafter, the circuit court granted Maersk’s motion

for partial summary judgment precluding Hale’s recovery of

compensatory and punitive damages associated with Maersk’s

denial of maintenance and cure, set aside the punitive damages

award, and remitted the compensatory damages award to

$2,000,000.   Hale accepted the remittitur under protest and the

circuit court entered judgment against Maersk for $2,000,000.

Both parties appeal.

                              Facts

     Maersk is an American shipping company headquartered in

Norfolk, Virginia that operates a fleet of merchant ships,

which are deployed world-wide.   In July 2008, the tanker MAERSK

RHODE ISLAND was under contract with the United States Military



     1
       Maersk characterized its motion as a motion for summary
judgment during trial and in its post-trial motions, and the
circuit court refers to it as such in its final order.

                                 5
Sealift Command, primarily delivering jet fuel to United States

military installations in the Far East.      Hale was a

steward/baker aboard the MAERSK RHODE ISLAND when it made a

port call at Yosu, Republic of Korea on July 13, 2008.

     Maersk granted permission to members of the crew of the

MAERSK RHODE ISLAND to take authorized shore leave while the

vessel was in the port of Yosu.       Maersk made arrangements for

its crew members to be transported between the vessel and

certain drop-off and pick-up locations.      Maersk coordinated

this transportation with its local agents.

     Hale, along with other crewmembers of the MAERSK RHODE

ISLAND, was transported to a drop-off location in Yosu.       Hale

traveled with First Assistant Engineer, Henry Matuszynski;

Third Assistant Engineer, Darrin Heard; Deck Cadet, Gina

Gottschalk; and Engine Cadet, Margaret Edwards.      After arriving

in town, Hale, Matuszynski, Heard, Gottschalk, and Edwards went

together to a restaurant where they consumed food and drinks,

including beer and a local alcohol known as Soju. 2

     Hale believes that at some time before he departed the

restaurant, he ingested, without his knowledge or consent, a

drug or other substance that caused him to become disoriented,

fearful for his personal safety, and incapacitated.       Hale


     2
       Soju is a diluted grain alcohol with an 18-20% alcohol
content.

                                  6
testified that he informed Matuszynski that he was not feeling

well and Matuszynski responded with a wink and patted Hale on

the shoulder, stating that everything would be okay.    Hale

testified that "for whatever reason," Matuszynski's response

made Hale feel "threatened" and "very afraid."    Hale "ran off"

and hid behind a dumpster down the street.    He eventually ran

across the street to hide under a car parked in a parking lot.

        Hale's next memory is being in a police car, with the

police "punching," "smothering," and "suffocat[ing]" him.       Hale

testified that the Korean police officers then dragged him out

of the car and hit his face fifteen times or more, kicked him,

exposed themselves to him and raped him.    Hale also stated that

the Korean police officers forced him to drink alcohol.    At

some point during the ordeal, Hale recalls someone, who Hale

believes was a tall Korean who was possibly the ship's agent,

said "I know you" and kicked Hale between the eyes, rendering

him unconscious.

        Hale next remembers waking up lying on the floor of a van.

Hale asked the driver to return him to the ship, but instead,

the driver offered to take him to a hotel.    Hale refused to go

anywhere with the agent and insisted on being taken to the

ship.    The driver returned Hale to the ship around 2:30 a.m. on

July 14, 2008.




                                  7
     Chris Townsend, the chief mate, was awakened by a

telephone call from the duty officer informing him that a

member of the crew had a problem.    Townsend went to the main

deck and came upon Hale in the mess hall.   Townsend testified

that it was apparent that Hale had been drinking. Townsend

observed the smell of alcohol on his breath, his lack of motor

skills, and rambling conversation.   Hale informed Townsend that

Hale had been assaulted by four military personnel and the

ship's agent, who together held him down and poured Soju down

his throat.

     Captain James Walker, who had also been contacted by the

duty officer, arrived at the mess hall later.   Walker observed

that Hale's eyes were bloodshot, his speech was slurred, and he

smelled of alcohol.   Hale informed Walker that he had been

drinking and that he had a "scuffle" with the police.    Later,

according to Walker, Hale elaborated that four Korean soldiers

attacked him and that the Koreans remembered him from when he

was in the Army and they were out to get him.   Walker testified

that Hale told him that after that attack, as Hale was on his

knees crawling toward what he thought was a sentry post for a




                                8
U.S. military base, 3 four Korean police officers grabbed him and

assaulted him.

     Walker began to administer a breathalyzer test to Hale.

Maersk has a zero tolerance policy for drugs and alcohol and

the captain is authorized to fire a seaman for being

intoxicated on board.    At that point, according to Walker, Hale

said, "[W]hat if I told you that they held me down and poured

liquor down my throat?    Would you still breathalyze me?"

Walker claims he asked Hale whether this happened but Hale did

not respond.   Hale then asked, "[W]ould you still breathalyze

me if they pulled my pants down and stuck a bottle up my butt?"

Again, according to Walker, Hale did not respond when Walker

asked him whether that happened.     Walker testified that he

believed Hale was "trying to talk himself out of getting

fired."   Walker administered the breathalyzer test.

     Before leaving the mess hall, Hale contacted Daniel

Laitinen, the ship's union representative, and asked him to

come to speak with him.    Laitinen observed that Hale had a

black eye.   Laitinen testified that Hale told him that four or

five people, including the ship's agent, sat on top of him and

poured whiskey and Soju down his throat until he was drunk and



     3
       There is no U.S. military base in Yosu. Walker testified
that the closest base was about a two and a half hour car ride
away.

                                 9
then raped Hale with Coke bottles.    Hale said that his

assailants remembered him from when he was in the Army.

     Hale testified that he told Walker what had happened and

that he wanted medical care.    Walker told him he would get him

to a hospital.   Hale refused to go anywhere with the ship’s

agent due to his belief of a Korean conspiracy.    Hale wanted a

marshal or crew member to take him to a hospital.    Hale was

escorted to his stateroom and fell asleep.

     Walker testified that he contacted the ship's agent,

Young-Min Ga, to discuss what happened and arrange

transportation for Hale to see a doctor.    Walker then called

Catherine O'Connell, Maersk's claims manager.    Upon advice from

O'Connell, Walker called Marine Medical Access and spoke with

Dr. Neal Sikka at George Washington Hospital.    Dr. Sikka

advised Walker to get Hale to a doctor "fairly quickly."

Walker testified that because of Hale’s adamant refusal

concerning being sent ashore with the ship’s agent for medical

treatment, and because Hale’s only apparent injury was a black

eye, Walker decided to let Hale "sleep it off," then "get him

to a hospital when he was sobered up a little bit."

     Around 6 a.m., Hale woke up and went to speak to Walker

about receiving medical care.   Around 7 a.m. on July 14, 2008,

Hale met with Walker again in Walker's cabin.    Walker attempted

to complete a breathalyzer exam but Hale refused because he saw


                                 10
termination papers on Walker’s desk.     Walker informed Hale that

Hale was terminated.    Hale testified that Walker stated "there

were too many jobs at stake and that people could lose their

jobs because the MSC [Military Sealift Command] contract was

getting ready to expire and he [Walker] just didn't believe my

[Hale's] story."   An agent arrived around 9:40 a.m. to take

Hale ashore.

     After leaving the ship, Hale was transported to the St.

Paul Surgical Center in Yosu, where he met with a Korean doctor

who did not speak fluent English.     Hale testified that he asked

the doctor to examine him for sexual assault, but once Hale

indicated that he believed the Korean police had raped him, the

doctor refused to perform the sexual assault exam.     The doctor

reported that the test results for five types of drugs,

including alcohol, were negative and that Hale had contusions

on his head and back.

     Maersk arranged for Hale to be flown to Seoul and then

eventually to the United States.      Upon his arrival in the

United States, Hale's wife took him to a hospital in

Williamsburg, Virginia, where Hale checked into the emergency

room at 8:27 p.m. on July 15, 2008.     He reported that he had

been attacked and possibly sexually assaulted.     Dr. Kimberly

Kaminer examined him at 11:30 p.m. and determined that he had

pain with a bruise around his left eye and "some internal


                                 11
tenderness on rectal exam."    Other than the black eye, Hale did

not have objective signs of trauma.

        In August 2008, Hale contacted Georg Kenny, his union

representative, and informed him that he had been "kidnapped,

raped and tortured ashore in Korea."      Kenny explained the

grievance process concerning termination of employment and Hale

attended a meeting with a Maersk representative on August 27,

2008.    Hale gave the Maersk representative a written statement

concerning the assault.

        On October 9, 2008, Kenny contacted O'Connell to inform

her that he had discussed maintenance and cure with Hale.

O'Connell spoke with Hale and he informed her of what he

alleged happened to him in Yosu.       O'Connell indicated that she

would review the file and requested that Hale send her any

medical documentation to support his claim for maintenance and

cure.    Hale did not send her any medical documentation.

O'Connell reviewed the file, including a statement from Walker,

and attempted to contact the other officers that were involved.

O'Connell later reviewed statements from the agent and the

Korean doctor as well as a report from the Williamsburg

hospital, received from Kenny, concerning Hale’s injuries and

treatment.    She relied on those statements and reports in

determining whether to provide Hale maintenance and cure.




                                  12
     As a result of her investigation, O'Connell stated that

she "only had information that Mr. Hale had a black eye."     She

testified that she had no information that indicated "he would

not be fit for duty for any other reason," and denied his

request for maintenance and cure.    In December 2008, Hale

became employed with Sealift, Incorporated, earning more money

than he had while on the MAERSK RHODE ISLAND or in any of his

previous positions.   Hale filed this action in March 2009.

     As a result of this experience, Hale testified that he

feels "humiliated, worthless, hopeless, [and] disgusted" and

has tried on multiple occasions to kill himself.    His

psychologist, Dr. K. Jeffrey Schlichter, who started to treat

Hale on August 23, 2010, testified that an important aspect of

recovering from a brutal sexual assault is being treated

immediately.   The longer one goes without appropriate rape

counseling, the worse the trauma tends to become.    Dr.

Schlichter testified that his prognosis of Hale and his

prospects for recovery were "[g]ood with continued treatment

over an undefined long period of time."   He testified that he

does not believe Hale has reached a level of maximum

improvement from what he suffered on July 14, 2008.    Dr.

Schlichter could not separate Hale's damages between the actual

assault as opposed to Maersk's alleged refusal to provide

appropriate medical care.   Although Hale became employed in


                                13
December 2008, returning to sea interferes with Hale's

psychological treatment schedule.

                              Analysis

     Hale asserts that the circuit court erroneously set aside

the verdict for compensatory damages and ordered remittitur,

erroneously set aside the punitive damages he was awarded, and

erroneously granted Maersk’s post-trial motion for summary

judgment on his maintenance and cure claims.

                        Maintenance and Cure

     In support of his contention that the circuit court erred

in granting Maersk’s post-trial motion for summary judgment,

Hale argues that Maersk waived its motion to strike made at the

close of the evidence by not objecting to related jury

instructions.    Hale also claims that ample evidence existed to

support a finding that Maersk's decision not to provide

maintenance and cure caused him devastating emotional damage,

and Maersk conducted no medical investigation before summarily

firing Hale and persistently denying him maintenance and cure.

     Maersk argues that it was properly entitled to judgment on

Hale's maintenance and cure claim for both compensatory and

punitive damages because Maersk had a reasonable defense as a

matter of law.   Maersk claims it had substantial evidence that

Hale suffered only minor injuries as a result of his drunken

assault of police officers, and Hale provided no medical


                                 14
evidence that he was unfit for duty or needed more curative

care.

        Hale asserts that by not objecting to jury instructions

concerning the award of compensatory and punitive damages on

the maintenance and cure claim, Maersk waived its prior

contention that those damage claims should have been struck.

We disagree.

        In WJLA-TV v. Levin, 264 Va. 140, 564 S.E.2d 383 (2002),

this Court stated:

             Normally, when a party proffers or agrees to an
        instruction which is contrary to a position previously
        argued during trial, the agreed instruction becomes
        the law of the case, and the party is deemed to have
        waived its previous objection. However, when the
        record is clear that the party is not waiving its
        objection to the prior ruling, but merely proffering
        or agreeing to an instruction consistent with the
        trial court’s prior ruling, the previous objection
        will not be waived.

Id. at 159, 264 S.E.2d at 395 (citations omitted).

        As with the defendant in the WJLA case, it is clear from

the post-verdict record that Maersk merely agreed to

instructions consistent with the circuit court’s prior ruling,

and in its motion to set aside the jury’s verdict, Maersk

continued to assert that the claim should have been struck.       We

hold that Maersk did not waive its objection to the circuit

court’s ruling denying its motion for summary judgment.    The




                                  15
merits of the circuit court’s ruling on Maersk’s motion for

summary judgment therefore must be addressed.

        The circuit court's post-trial decision to grant summary

judgment on the maintenance and cure claims 4 is a question of

law.        Consequently, this Court reviews that determination de

novo.       St. Joe Co. v. Norfolk Redevelopment & Hous. Auth., 283
Va. 403, 407, 722 S.E.2d 622, 625 (2012) ("In an appeal from a

circuit court's decision to grant or deny summary judgment,

this Court reviews the application of law to undisputed facts

de novo.").

        Under the general maritime law, "[w]hen a seaman becomes

ill or injured while in the service of his ship, the shipowner

must pay him maintenance and cure, whether or not the shipowner

was at fault or the ship unseaworthy."        Morales v. Garijak,

Inc., 829 F.2d 1355, 1358 (5th Cir. 1987).       The obligation to

pay maintenance and cure extends to a seaman disabled in the

service of the ship, no matter what the cause, and liability

extends for a fair and reasonable time after the voyage to

effect improvement in the seaman's condition.        Calmar S.S.

Corp. v. Taylor, 303 U.S. 525, 529 (1938).       "This obligation

includes paying a subsistence allowance, reimbursing medical



        4
       Both parties seem to agree that the circuit court granted
Maersk post-trial summary judgment on the seaworthiness claim
as well. However, the circuit court’s final order does not

                                     16
expenses actually incurred, and taking all reasonable steps to

ensure that the seaman receives proper care and treatment."

Morales, 829 F.2d at 1358.     "The maintenance exacted is

comparable to that to which the seaman is entitled while at

sea, and 'cure' is care, including nursing and medical

attention during such period as the duty continues."     Taylor,

303 U.S. at 528 (internal citations omitted).

        In Aguilar v. Standard Oil Co., 318 U.S. 724, 736-37

(1943), the Supreme Court of the United States extended

maintenance and cure to encompass injuries suffered by a seaman

on authorized shore leave who was struck by a motor vehicle

driven by a third party.     The Supreme Court considered shore

leave integral to a seaman's life and to his service to his

ship.     Id. at 732, 734.   In Farrell v. United States, 336 U.S.
511, 516 (1949), the Supreme Court held that a seaman must be

"in the service of the ship" while ashore to qualify for

maintenance and cure; "he must be generally answerable to its

call to duty rather than actually in performance of routine

tasks or specific orders."     In the instant case, Maersk is not

disputing that Hale was "in the service of the ship" while on

authorized shore leave in Yosu.




reflect any post-trial summary judgment ruling regarding the
seaworthiness claim and, therefore, we will not address it.

                                   17
        "Upon receiving a claim for maintenance and cure, the

shipowner need not immediately commence payments; he is

entitled to investigate and require corroboration of the

claim."    Morales, 829 F.2d at 1358.     After conducting an

investigation, a shipowner is "allowed to rely on certain legal

defenses to deny these claims."        Brown v. Parker Drilling

Offshore Corp., 410 F.3d 166, 171 (5th Cir. 2005).       "A failure

to pay maintenance and cure due an injured seaman is reasonable

if a diligent investigation indicates that the seaman's claim

is not legitimate or if the seaman does not submit medical

reports to document his claim."        Morales, 829 F.2d at 1360.

        "If, after investigating, the shipowner unreasonably

rejects the claim, when in fact the seaman is due maintenance

and cure, the owner becomes liable not only for the maintenance

and cure payments, but also for compensatory damages."       Id. at

1358.    A seaman may recover punitive damages only if the

shipowner lacked a reasonable defense and "exhibited

callousness and indifference."     Id.; see also Atlantic Sounding

Co. v. Townsend, 557 U.S. 404, 417 (2009) (allowing recovery of

punitive damages in maintenance and cure actions).       Because the

shipowner's failure to pay maintenance and cure is not only

unreasonable but the shipowner was egregiously at fault, the

shipowner will be liable for attorney's fees in addition to

punitive damages.     Morales, 829 F.2d at 1358.


                                  18
     Thus, to determine maintenance and cure liability, there

is a well-established escalating scale of liability:

     [A] shipowner who is in fact liable for maintenance
     and cure, but who has been reasonable in denying
     liability, may be held liable only for the amount of
     maintenance and cure. If the shipowner has refused to
     pay without a reasonable defense, he becomes liable in
     addition for compensatory damages. If the owner not
     only lacks a reasonable defense but has exhibited
     callousness and indifference to the seaman's plight,
     he becomes liable for punitive damages and attorney's
     fees as well.

Brown, 410 F.3d at 177 (emphasis omitted) (quoting Morales, 829

F.2d at 1358).

     In the instant case, Maersk asserts that it had a

reasonable defense for denying liability because the medical

evidence from two medical exams after the incident both

indicated Hale suffered only contusions, a black eye and some

internal rectal tenderness.   Hale never presented medical

evidence to support his claim for maintenance and cure.   Maersk

also relied on evidence that Hale's injuries were a result of

his drunken assault of police officers.

     When first speaking with Hale about the incident,

O'Connell asked him to provide a doctor's report indicating he

was unfit for duty.   Hale responded that he had a doctor's note

from Korea and that he saw a doctor when he got back to

Virginia.   O’Connell obtained the doctors’ reports from the

physicians Hale saw in Korea and Virginia.   O'Connell never



                                19
received documentation that Hale was unfit for duty other than

the report from the Korean doctor indicating Hale had

contusions and was prescribed medication for seven days.    When

O'Connell spoke with Hale on October 9, 2008, she already had

information in her file, including an e-mail from Walker

summarizing the incident.    In November 2008, O'Connell

interviewed Walker and attempted to contact other Maersk

employees who were involved.    O'Connell did not have evidence

of injuries other than Hale's contusions and black eye; nothing

indicated he needed further medical care.    O'Connell determined

and informed Hale that Maersk did not owe Hale maintenance and

cure.

        An employer may be exempt from penalties, if "the employer

deliberately relies on a reasonable, but ultimately wrong,

legal argument to withhold payment."     Williams v. Wilmington

Trust Co., 345 F.3d 128, 132 (2d Cir. 2003) (addressing

plaintiff's claim for penalties under the seaman's wage

statutes and finding that "negligent failures to pay are not

comparable to this intentional, good-faith refusal to tender

wages"); see Brown, 410 F.3d at 171 (stating that a Jones Act

employer is entitled to investigate a seaman's claim for

maintenance and cure and rely on certain defenses); Rose v.

Miss Pacific, LLC, 2012 U.S. Dist. LEXIS 2997 at *25 (D. Or.

Jan. 10, 2012) ("Because defendants reasonably asserted the


                                  20
. . . defense, even if they ultimately fail to sustain that

defense at trial, all other actions allegedly taken by them in

bad faith are irrelevant.").

     Viewing the evidence in the light most favorable to Hale,

Hale proved that his injuries did not result from his voluntary

intoxication or other misconduct.   However, he provided no

evidence to Maersk and Maersk’s investigation revealed no

medical evidence prior to denial of the claim that was

sufficient to support Hale’s claim for maintenance and cure.

Hale did not prove at trial or even allege that any such

medical evidence existed at that time.   Hale testified that

Maersk was governed by corporate greed rather than a concern

for the health of its crew, but he did not otherwise present

any evidence suggesting Maersk's denial of his claim was

unreasonable, given its investigation.   In this instance,

although its determination may ultimately have been wrong,

Maersk still had an unrefuted reasonable defense underlying its

refusal to provide maintenance and cure.

     The circuit court correctly concluded that there was

insufficient evidence to support Hale's assertion that Maersk

was unreasonable in denying his maintenance and cure claim.

Having determined that there was insufficient evidence to prove

that Maersk's reliance on its defense was unreasonable, Hale’s

damages on the maintenance and cure claim were limited to


                               21
recovery of maintenance and cure benefits.   The circuit court

properly granted Maersk’s motion for partial summary judgment

and properly set aside the jury verdict for compensatory and

punitive damages on the maintenance and cure claim.   See Brown,

410 F.3d at 178 ("The jury could not rationally have determined

that [the defendant] was unreasonable in relying on this

defense, so their finding constitutes clear error.").

                            Remittitur

     Having found that the circuit court properly struck Hale's

maintenance and cure claim for compensatory and punitive

damages, this Court must next consider whether the circuit

court erred in remitting the verdict.

     Hale argues that the circuit court erroneously remitted

the verdict because credible evidence supports the jury's

finding that the vessel was unseaworthy and that Maersk

unreasonably denied Hale maintenance and cure.   Hale asserts

that the record supports the verdict and does not warrant a new

trial.   He asks this Court to reinstate the jury verdict.

     Maersk argues that the circuit court abused its discretion

when, after finding that the jury's verdict resulted from an

unfair trial, it ordered remittitur instead of a new trial on

the merits.   Maersk claims that the jury was improperly

instructed on a legally invalid theory of liability because the

evidence did not warrant compensatory and punitive damages for


                                22
denial of maintenance and cure, and that it was also prejudiced

by the evidence and argument regarding its net worth admitted

in support of Hale’s punitive damages claim.   We agree that the

circuit court erred by not ordering a new trial.

     Code § 8.01-383.1(A) provides authority for a circuit

court to remit a jury verdict:

     In any action at law in which the trial court shall
     require a plaintiff to remit a part of his recovery,
     as ascertained by the verdict of a jury,   or else
     submit to a new trial, such plaintiff may remit and
     accept judgment of the court thereon for the reduced
     sum under protest, but, notwithstanding such
     remittitur and acceptance, if under protest, the
     judgment of the court in requiring him to remit may be
     reviewed by the Supreme Court . . . .

     Alternatively, a circuit court may order a new trial.

Code § 8.01-383 provides:   "In any civil case or proceeding,

the court before which a trial by jury is had, may grant a new

trial . . . .   A new trial may be granted as well where the

damages awarded are too small as where they are excessive."

"In determining whether an excessive damage award requires a

new trial on all issues, a new trial limited to damages, an

order of remittitur, or a judgment confirming the award, a

trial judge is vested with broad discretion, and we will not

reverse his ruling unless the record plainly shows an abuse of

discretion."    Ford Motor Co. v. Bartholomew, 224 Va. 421, 434,

297 S.E.2d 675, 682 (1982).   A new trial is not mandatory when:




                                 23
      the monetary award, though out of proportion to the
      injuries suffered, is not so excessive as to compel
      the conclusion that the liability verdict was the
      product of sympathy for the plaintiff or bias against
      the defendant. In such case, if the evidence before
      the jury clearly supports its finding of liability, a
      trial judge has two options. He may put the plaintiff
      on terms to accept a remittitur in lieu of a new
      trial, Code § 8.01-383.1, or he may grant the
      defendant a new trial limited to damages, Code § 8.01-
      383.

Id.

      Although a circuit court may order remittitur to remedy an

excessive verdict, it may not use remittitur to remedy an

unfair trial of liability issues.      See Agelasto v. Frank

Atkinson Real Estate, 229 Va. 59, 65, 327 S.E.2d 84, 87 (1985)

(observing that a new trial on all issues is necessary when

erroneous admission of evidence, which may have "tipped the

scales," is not harmless); Hope Windows, Inc. v. Snyder, 208
Va. 489, 493, 158 S.E.2d 722, 725 (1968) ("The remittitur

required by the trial judge did not, however, cure the

prejudice on the issue of liability" and therefore "a new trial

on all issues" was necessary.).

      When remitting the verdict, the circuit court acknowledged

that the evidence did not support Hale's maintenance and cure

claim for compensatory and punitive damages and the circuit

court should have granted Maersk's motion to strike on that

issue.   The circuit court was correct in that regard.    Thus,

the jury was erroneously instructed on the maintenance and cure


                                  24
claim and imposed liability for unreasonably failing to pay

maintenance and cure, as evidenced by its award of punitive

damages.

     " 'If an issue is erroneously submitted to a jury, [this

Court will] presume that the jury decided the case upon that

issue.' "   Herr v. Wheeler, 272 Va. 310, 318, 634 S.E.2d 317,

322 (2006) (quoting Clohessy v. Weiler, 250 Va. 249, 254, 462
S.E.2d 94, 97 (1995)).   "[A] substantial error such as this one

'is presumed to be prejudicial unless it plainly appears that

it could not have affected the result.' "   Clohessy, 250 Va. at

253-54, 462 S.E.2d at 97 (quoting Spence v. Miller, 197 Va.
477, 482, 90 S.E.2d 131, 135 (1955)).   In the instant case,

instructing the jury on compensatory and punitive damages for

Maersk’s unreasonable failure to pay Hale maintenance and cure

clearly affected the result, as the jury awarded punitive

damages on that claim.

     Additionally, when a court erroneously allows a party to

try a punitive damages claim to a jury, a new trial on all

remaining contested issues is the appropriate remedy.   See

Wilson v. Whittaker, 207 Va. 1032, 1039, 154 S.E.2d 124, 129

(1967) (ordering new trial where trial court improperly allowed

recovery of punitive damages and admitted irrelevant evidence);

PTS Corp. v. Buckman, 263 Va. 613, 621-23, 561 S.E.2d 718, 723-

24 (2002) (error allowing proof relating to punitive damages


                                25
“influenced the jury’s award of both compensatory and punitive

damages” and a new trial on all issues was ordered).    In the

instant case, the circuit court observed that it was error to

allow evidence of Maersk's net worth to be submitted to the

jury, as it "served only to unfairly enlarge the amount of the

damages."   In closing argument, Hale's counsel argued that

Maersk's 2009 annual revenue of $1.5 billion justified a

significant award of punitive damages.   If the maintenance and

cure claim for punitive damages should not have been before the

jury, this evidence of Maersk's net worth also should not have

been before the jury.   "Yet the irrelevant evidence was before

the jury without the court's instructing them that it should

not be considered in fixing the amount of damages."     Eubank v.

Spencer, 203 Va. 923, 927, 128 S.E.2d 299, 302 (1962)

(reversing and remanding for new trial because of error noted).

     It cannot be said that instructing the jury on

compensatory and punitive damages regarding maintenance and

cure was harmless error.   The order of remittitur did not

correct the fact that the circuit court erred by instructing

the jury on Hale's maintenance and cure claim for compensatory

and punitive damages.   Thus, the circuit court erred by not

ordering a new trial on all issues after concluding that the

maintenance and cure claim for compensatory and punitive

damages should not have been submitted to the jury.


                                26
     Our conclusion requires that we reverse the judgment of

the trial court and remand the case for a new trial.    However,

because additional issues raised by the parties in this appeal

may arise on retrial, we will address them here.

                  Scope of Maersk's Liability

     Prior to the trial, the circuit court granted a motion for

partial summary judgment filed by Maersk, ruling that

"Defendant owed no duty of care to Plaintiff under either the

Jones Act, or the general maritime law, including the duty to

furnish a seaworthy vessel, at any time on July 13-14, 2008

when Plaintiff was ashore on authorized shore leave from the

Tank Vessel MAERSK RHODE ISLAND."   The circuit court held that

to the extent Maersk owed Hale a duty of care under either the

Jones Act or the general maritime law, such duty did not arise

until Hale returned from authorized shore leave.

     Hale argues that the circuit court erred in its pre-trial

ruling on that issue because Maersk is liable under the Jones

Act for its negligence in violating its duty owed to Hale while

he was on shore leave, enabling Hale’s attack by Korean police

officers.

     Maersk argues that the circuit court correctly granted its

pre-trial motion for partial summary judgment because, as a

matter of law, Hale was not in the course of his employment

when injured and Maersk did not breach any duty to Hale.   Also,


                               27
it argues that Maersk had no duty to foresee the criminal acts

of third parties.   We agree that the circuit court correctly

limited Maersk's liability to its actions once Hale returned to

the ship.

     This Court reviews de novo the circuit court's pre-trial

ruling that Maersk breached no duties owed to Hale while he was

on shore leave.   See, e.g., Volpe v. City of Lexington, 281 Va.
630, 636, 708 S.E.2d 824, 827 (2011) ("We review the trial

court's ruling de novo, as [t]he issue whether a legal duty in

tort exists is a pure question of law.") (internal quotation

marks omitted).   "The employer's duty under the Jones Act 'is

to provide seamen with a safe place to work.' "   Martin v.

Harris, 560 F.3d 210, 216 (4th Cir. 2009) (quoting Estate of

Larkins v. Farrell Lines, Inc., 806 F.2d 510, 514 (4th Cir.

1986)).   "[T]his duty extends from the vessel to the shore,

provided the seaman is acting 'in the course of his

employment.' "    Id. (quoting O'Donnell v. Great Lakes Dredge &

Dock Co., 318 U.S. 36, 39, 43 (1943)).   "To prevail on a Jones

Act negligence claim against his employer, a seaman must show

(1) that he is a seaman under the Act; (2) that he suffered

injury in the course of his employment; (3) that his employer

was negligent; and (4) that his employer's negligence caused

his injury at least in part."   Id.




                                28
     The Jones Act is not to be interpreted as a workers'

compensation statute and remains "grounded in negligence and

not merely on the fact that injuries occur."    Hernandez v.

Trawler Miss Vertie Mae, 187 F.3d 432, 436-37 (4th Cir. 1999)

(internal quotation marks omitted).   An employer is liable if

his "negligence played any part, even the slightest, in

producing the injury or death for which damages are sought."

Id. at 436.    Negligence is "conduct which falls below the

standard established by law for the protection of others

against unreasonable risk of harm."    Id. at 437 (internal

quotation marks omitted).   "And the risk included in this

definition is one that is reasonably foreseeable."    Id.

     Hale argues that Maersk is liable under the Jones Act

because its employees abandoned Hale on shore, knowing that he

was in an intoxicated state.   However, courts have indicated

that a shipowner will not be liable when a crew member fails to

escort an intoxicated shipmate from shore leave back to the

vessel.   "[I]n cases arising under the Jones Act, it is settled

that it is not within the scope of his employment for a seaman

to aid an intoxicated member of the same crew in returning to

their ship."   McClure v. United States Lines Co., 368 F.2d 197,

199 (4th Cir. 1966); see In re Atlass, 350 F.2d 592, 596 (7th

Cir. 1965) ("Whatever the parental duty of a ship's captain may

be, it surely does not require him to forcibly detain every


                                 29
crew member who has had a few drinks or who wishes to go ashore

to do a bit of drinking for relaxation.") (internal quotation

marks omitted).   If a seaman voluntarily assumes the duty of

escorting an intoxicated shipmate back to the vessel and

performs this duty unsuccessfully, the seaman's negligence

cannot be imputed to the shipowner.   See Robinson v.

Northeastern S.S. Corp., 228 F.2d 679, 681 (2d Cir. 1956)

("Without such authorization [the seaman] was not acting within

the scope of his employment, and his negligence, if any, in

performing his voluntary undertaking could not be imputed to

defendant even if successful performance would further the

interests of the shipowner.").

     Similarly, shipowners have no duty to supervise crew

members' leisure activities.   In re Atlass, 350 F.2d at 596;

Howard v. M/V Bristol Monarch, 652 F. Supp. 677, 683 (W.D.

Wash. 1987) ("[T]he crew members have a duty to use good sense.

Supervision of the leisure time activities of the crew was not

within the scope of the duties" of the captain.).

     Applying these principles to the instant case, Maersk had

no duty to either supervise Hale's leisure activities while on

shore leave or to escort the intoxicated Hale back to the

vessel.   Assuming the accompanying crew members' search for

Hale was inadequate, this cannot be imputed to Maersk, as they




                                 30
undertook any search voluntarily and were not acting within the

scope of their employment.   See Robinson, 228 F.2d at 681.

     The circuit court correctly concluded as a matter of law

that Maersk did not have a duty to ensure Hale's safety while

on shore leave pursuing his own private interests.    If no duty

existed, Maersk could not breach that duty and there was no

question for the jury on this issue.    Although Jones Act

liability may extend to seamen on authorized shore leave, such

liability does not apply in the instant case.    Cf. Daughenbaugh

v. Bethlehem Steel Corp., 891 F.2d 1199, 1206, 1208-09 (6th

Cir. 1989) (seaman's injury was related to his duty to return

to the ship at a particular time and occurred while seaman was

en route to vessel from shore leave).

     Furthermore, to establish shipowner negligence and recover

for an assault, a seaman must establish either that (1) the

assault was committed by the plaintiff's superior for the

benefit of the ship's business or (2) the master or ship's

officers failed to prevent the assault when it was foreseeable.

Miles v. Melrose, 882 F.2d 976, 983-84 (5th Cir. 1989); Colon

v. Apex Marine Corp., 832 F. Supp. 508, 511 (D.R.I. 1993).    In

the instant case, the evidence failed to establish the

foreseeability of the assault upon Hale.    See Hernandez, 187

F.3d at 437.   Assuming arguendo that Maersk violated some duty

by failing to have Hale escorted back to the ship, Maersk would


                                31
not be liable for the criminal acts of Hale’s assailants.    See

Howard, 652 F. Supp. at 682 (shipowners "cannot possibly be

required to anticipate, assess, and warn seamen of all the

possible dangers awaiting them at anchorages around the

world.").

     In that the instruction proffered by Maersk quoting the

circuit court’s pre-trial ruling on the Jones Act and

seaworthiness claims accurately stated the circuit court’s

correct ruling on the law, the circuit court erred in refusing

that instruction.   The refusal of the proffered instruction was

not harmless, and it was reversible error for the circuit court

to refuse the instruction.   See Hancock-Underwood v. Knight,

277 Va. 127, 130-31, 670 S.E.2d 720, 722 (2009).

                             Conclusion

     Pursuant to the holdings above, we will reverse the

circuit court’s judgment and remand the case for a new trial on

all issues relating to the seaworthiness and Jones Act claims

regarding Maersk's actions after Hale returned to the ship, and

Hale’s claim for maintenance and cure benefits. 5

                                           Reversed and remanded.




     5
       Given this disposition, the remaining assignments of
error raised in these appeals are rendered moot and we need not
address them.

                                 32